DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 (as well as newly-added claims 11-13), drawn to a manufacturing assembly, in the reply filed on June 19, 2020 is acknowledged.
It is noted that no claims are being withdrawn at the present time as all claims directed to the non-elected invention have now been canceled.  
Response to Amendment
The amendment filed November 25, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  new Figure 14, and the amendment(s) to the specification in support thereof (such as in paragraph 0065).
In particular, while it is noted that the specification as filed does provide support for a hemming unit and a flattening module to be mounted on a same moving chassis, moved along the hemming line by the longitudinal drive (original paragraph 0048 and original claim 7), it is noted that the specification as filed does not provide support for the level of detail now presented .  
Applicant is required to cancel the new matter in the reply to this Office Action.
That said, it is noted that upon cancelation of new Figure 14, absent further action, an objection to the drawings under 37 CFR 1.83(a) would again arise for failing to show the claimed subject matter of claim 7.  It is noted that figures in the form of text boxes commensurate in scope with the specification as originally filed are one way to depict subject matter in drawings added after the original filing date.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the arrangement in which the trolley includes “an inner cavity in which each pressing actuator is housed” as now explicitly recited in claim 4 (while paragraph 0095 of the specification as originally filed does state that “[A]lternatively, several pressing actuators 53 are housed in the same inner cavity 71”, it is noted that such arrangement is not depicted in the drawings); and
claims 6-7, in combination with the other features of claims 6-7 (such as the “flattening module including at least one pressing actuator that is arranged to move the at least one pressing roller in a predetermined pressing direction relative to the trolley and to place the at least one pressing roller to bear against the free surface such that the at least one pressing roller exerts pressure on the free surface in said determined pressing direction, the pressure increasing auto-adaptively with an altitude of the free surface that increases in a direction opposite the determined pressing direction”, as set forth in claim 1, and thus also in claims 6-7), noting that the only “hemming” elements depicted, as best understood, appear to be the hemming rollers 11, 18, 19 of the prior art Figure 1, and it is noted that the manufacturing apparatus of prior art Figure 1 does not include the pressing actuator as claimed in the last six lines of claim 1; see also paragraph 0099).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: 
“hemming unit” in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, line 4, the claim recites “a flattening module that includes a trolley and at least one pressing roller connected to the trolley”.  However, it is unclear as set forth in the claim with what “and at least one pressing roller…” is intended to go, i.e., “a flattening module that includes…”, or “the manufacturing assembly comprising:…”, and thus it is unclear as claimed whether or not the “at least one pressing roller” is intended to be required to be part of the claimed “flattening module”.  In the event that “and at least one pressing roller” is intended to go with “a flattening module that includes”, Applicant may wish to consider claim language such as –a flattening module that includes:  (i) a trolley; and (ii) at least one pressing roller connected to the trolley--.  
In claim 5, the limitation “the inner cavity” now lacks sufficient clear antecedent basis in the claim, noting that claim 4 now references plural inner cavities.  
In claim 7, the limitation “the moving chassis that is moved along the hemming line by the longitudinal drive” lacks sufficient antecedent basis, noting that no moving chassis that is “moved along the hemming line by the longitudinal drive” was previously recited in the claim.  In contrast, note that claim 1 recites “a chassis provided with a station that receives the metal part”, and further recites “a longitudinal drive arranged to move the flattening module relative to the chassis along the hemming line when the metal part is at the station”.  In other words, claim 1 sets forth that the longitudinal drive 51 moves the flattening module 47 (relative to the chassis 41 that receives the metal part/workpiece 35), but does not set forth any moving chassis that is moved by the longitudinal drive 51.
claim 11, the claim recites “wherein the pressure increases directly in response to the altitude of the free surface in the direction opposite the predetermined pressing direction”.  However, it is unclear as set forth in the claim what is being set forth as “in the direction opposite the predetermined pressing direction”, i.e., the pressure increases; the altitude; etc.  In the event that such is intended to go with “the altitude”, it is unclear how or in what regard the altitude, per se, i.e., a dimension rather than a direction, is considered to be “in the direction opposite the determined pressing direction”.  These same situations exist in claim 12.  
In claim 13, lines 1-2, the claim recites “wherein the two edges hemmed to one another are completely folded against the body of the metal part along the hemming line”.  While it is noted that this claim is not a method claim such that all that is necessary to meet the claim is that the manufacturing assembly be merely capable of performing the claimed functions, it is noted that it is unclear what is meant by “completely folded against”.  See, for example, Figure 12 below, noting the gap between element “Q” and the “folded” stack above element Q.  A similar gap is shown in Figure 13.  

[AltContent: textbox (Q)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image1.png
    399
    636
    media_image1.png
    Greyscale

In claim 13, line 2, “the body of the metal part” lacks sufficient antecedent basis in the claim.  
In claim 13, lines 2-3, the claim recites “wherein the flattening module is configured to flatten different thicknesses making up the hemming line”.  However, it is unclear as claimed to what the different thicknesses belong, i.e., different thicknesses of what?  It is further unclear as claimed whether such intends to refer to thickness dimensions that are not the same (i.e., one dimension being thicker or thinner than another), or whether such merely intends to refer to different sheets/edges (i.e., “thicknesses”) making up the hemming line that are different in that they are different entities or elements or edges, regardless of whether these different elements/entities/edges have different thickness dimensions.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended in the response filed November 25, 2020, claim 7 now recites “wherein the chassis is a moving chassis, and wherein the hemming unit and the flattening unit are both mounted on the moving chassis that is moved along the hemming line by the longitudinal drive”.  The specification as originally filed does not provide support for this limitation as now recited in claim 7, given the manner in which the chassis was previously set forth in claim 1.
In particular, it is noted that claim 7 depends from claim 6, and claim 6 depends from claim 1.  Claim 1 recites “a chassis provided with a station that receives the metal part”, and further recites “a longitudinal drive arranged to move the flattening module relative to the chassis along the hemming line when the metal part is at the station”.  Thus, the chassis recited in claim 1 corresponds to chassis 41, which is provided with a station 43 for receiving the metal part/workpiece 35.  The longitudinal drive 51 is arranged to move the flattening module 47 relative to the chassis 41 along the hemming line 37 when the metal part 35 is at the station 43, re claim 1.  
However, claim 7 further requires that the chassis 41 (that is provided with a station 43 that receives the metal part 35) is a moving chassis, and that the flattening module 47 and the hemming unit (not shown in a manufacturing assembly also having a flattening module) are both mounted on the same chassis 41 (that is provided with a station 43 that receives the metal part 35).  The specification as originally filed does not provide support for such as now set forth in claim 7, noting that the specification as originally filed does not teach a chassis relative to which the longitudinal drive 51 moves the flattening module 47, which chassis is provided with a station 43 that receives the metal part, all as required by claim 1, which (same) chassis also is a moving chassis to which the flattening module 47 and the hemming unit are both mounted, and which chassis also moves along the hemming line 37 via the longitudinal drive 51.  In contrast, note that the flattening module 47 and the hemming unit are not disclosed as being mounted to chassis 41 (that is provided with a station 43 that receives 35), nor does the disclosure teach that the same longitudinal drive 51 that moves flattening module 47 relative to the chassis 41 (when the metal part 35 is at the station 43 of the chassis 41) along the hemming line 37 also moves the chassis 41 itself (to which 43/35 are provided).  
Claim Rejections - 35 USC § 102
Claims 1-3, 6, and 11-12, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2009/0217726 to Harrow et al.
Harrow et al. teaches a manufacturing assembly for manufacturing a metal part W (see paragraph 0003, for example, as well as Figure 1 and paragraphs 0067-0068, for example).  The 
Harrow et al. also teaches a “flattening module” that includes a “trolley” (including at least element 28, for example, see Figures 6-7 and 2, for example), and at least one pressing roller, such as one of 36 or 38, connected to the trolley.  (Note that the trolley rolls, by virtue of the pressing roller, along the workpiece, as the robot arm/hand 12 is actuated).  
While it is noted that claim 1 is drawn to a manufacturing assembly having a particular intended use or function with a metal part “having two edges hemmed to one another, the two edges hemmed to one another defining a hemming line having a free surface”, it is noted that all that is necessary to meet such a limitation is that the prior art apparatus be merely capable of performing the claimed function/intended use with such a workpiece (“metal part”).  That being said, it is noted that Harrow et al. explicitly teaches that the flattening module (and pressing roller thereof) is used to hem two edges of the metal part W (i.e., an edge of panel Wo of metal part W, and an edge of panel Wi of metal part W) to one another so as to define/form a folded seam or hem or “hemming line” (see paragraphs 0067-0069, paragraph 0072, paragraphs 0093-0094, as well as paragraphs 0003, 0007, 0013, and 0053, particularly noting the discussion of hemming the peripheral edges together by rolling the hem roller along the workpiece, for example, as well as Figure 1). 
Note that Harrow et al. explicitly teaches that the robot is a multi-axis robot that moves the hemming apparatus 10 (and thus the flattening module) along a predetermined travel path 
The flattening module further comprises a “pressing actuator” in the form of a “resilient compression member” (regarding claims 2-3) comprising (regarding claim 3) a body having a bottom, and also having a piston 58 (which includes piston portions 58A, 58B) that is movable inside the body 22 (or 22+26) in a determined “pressing” direction (along axis A) relative to the “bottom” of body 22 (or 22+26).  See Figures 2-3, 6-7, and paragraphs 0076, 0073, 0077, for example.  A sealed chamber C is provided inside of housing 22 and closure plate 26 (paragraphs 0075, 0085, Figures 2-3), and includes a sealed chamber 72 or 74 “including a pressurized gas” (such as air; see paragraphs 0014, 0051, 0085, and 0101-0102) that is delimited between the piston 58 and the “bottom” of the body 22 (or 22+26); see Figure 3, as well as at least paragraphs 0075-0079, such as the bottom 40, or alternatively, such as the bottom 26, depending on the orientation of 10.  
Additionally regarding claim 1, note that the aforedescribed pressing actuator (that includes the piston 58) is arranged to move the pressing roller (either one of 36 or 38) in a 
Additionally regarding claim 2, note that the pressing actuator described previously is a “resilient” compression member (paragraph 0014, for example).  Additionally, the resilient compression member “has” a compression axis, such as, for example, axis A, which is an axis that passes through the compression member, and/or which is an axis along which compression occurs.  Additionally, the compression axis “A” extends in a direction “common with” the determined pressing direction, noting that the compression axis A is coaxial with the determined pressing direction A.
Regarding claim 6, the manufacturing assembly comprises a “hemming unit”, such as the other of the two rollers 36 or 38 (i.e., one of the rollers 36, 38 constitutes the pressing roller of the flattening module, and the other of the rollers, 38, 36 constitutes the claimed “hemming unit”) that is configured to hem/form a seam by folding the edges of the metal part together.  See at least Figures 1 and 6, as well as paragraphs 0072 and 0093-0094, for example.
claim 11, it is noted that claim 11 is not a method claim.  That said, all that is necessary to meet the limitation “wherein the pressure increases directly in response to the altitude of the free surface in the direction opposite the predetermined pressing direction” is that the manufacturing assembly be capable of so functioning.  That said, given the configuration taught by Harrow et al., in which the piston 58 is biased/pressed in direction A (via gas being provided to the chamber “C” to make the roller “air compliant”, as per the title of Harrow et al., and as per at least paragraph 0014, in a manner so as to maintain the roller in contact with the metal being hemmed as per at least paragraph 0014, for example; see also paragraphs 0049 and 0076-0080, for example) in a direction away from the robot, i.e., in the upward direction re Figure 3, which is the upward direction re Figures 6-7 (and which is the downward direction re Figure 1), such will at least inherently cause the pressure towards the workpiece to increase when the roller is moved along a hemming line free surface whose altitude increases (in the vertical direction re Figure 1).  In other words, given the fact that the roller taught by Harrow et al. is air compliant, moving that roller along a hemming line free surface whose height/altitude increases will inherently cause the roller to elastically yield/push back (at at least a slightly increased pressure) in (a “passive” manner, as broadly claimed re claim 12) in the direction towards the robot.  
Allowable Subject Matter
Claims 4-5 and 13, as best understood, would be allowable if rewritten (without broadening in any way) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claim 7, no indication regarding the allowability of the subject matter of elected claim 7 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
In particular, Applicant has asserted (pages 7-9 of the reply filed November 25, 2020) that Harrow et al. (U.S. Patent Application Publication No. 2009/0217726) does not teach “the flattening module including at least one pressing actuator that is arranged to move the at least one pressing roller in a determined pressing direction relative to the trolley and to place the at least one pressing roller to bear against the free surface such that the at least one pressing roller exerts pressure on the free surface in said determined pressing direction, the pressure increasing auto-adaptively with an altitude of the free surface that increases in a direction opposite the determined pressing direction” as set forth in independent claim 1, and refers to paragraph 0013 (which teaches that Harrow’s arrangement “can” more accurately and consistently apply a “constant” hemming force to the workpiece), as well as paragraphs 0077, 0050 (which Applicant alleges preclude an auto-adaptive pressure increase of the roller “because the chamber portions 72, 74 on both sides of the piston are placed in fluid communication with the pressure source”).  
However, such is not persuasive.  Firstly, it is noted that the present claims are not method claims, and that thus, all that is required to meet functional or intended use limitations in 
Attention is directed to the previous art rejection of claim 1 (which is similar to the above art rejection of claim 1), which stated:
The flattening module further comprises a “pressing actuator” in the form of a “resilient compression member” (regarding claims 2-3) comprising (regarding claim 3) a body having a bottom and a piston 58 connected to (via intervening structure, such as 88, 112, 30, 120, 34) the pressing roller (one of 36 or 38).  The piston 58 (which includes piston portions 58A, 58B) is movable inside the body 22 (or 22+26) in a determined “pressing” direction (along axis A).  See Figures 2-3, 6-7, and paragraphs 0076, 0073, 0077, for example).  A sealed chamber C is provided inside of housing 22 and closure plate 26 (paragraphs 0075, 0085, Figures 2-3), and includes a sealed chamber 72 or 74 “including a pressurized gas” (such as air; see paragraphs 0014, 0051, 0085, and 0101-0102) that is delimited between the piston 58 and the “bottom” of the body 22 (or 22+26); see Figure 3, as well as at least paragraphs 0075-0079, such as the bottom 40, or alternatively, such as the bottom 26, depending on the orientation of 10. 

Additionally regarding claim 1, note that the aforedescribed pressing actuator (that includes the piston 58) is arranged to move the pressing roller (either one of 36 or 38) in a determined pressing direction (along axis A) relative to the “trolley” 28 (see Figures 2-3, 7, and paragraphs 0071, 0076, 0081-0082, 0086-0088, especially 0088, for example), and is capable of placing the pressing roller (one of 36 or 38) so as to bear against the “free surface” of the seam or “stapling line” such that the pressing roller exerts pressure on that free surface in the determined pressing direction (along axis A), the pressure increasing auto-adaptively “with an 

Additionally, it is particularly noted that Harrow et al. describes the hemming head as “vertical air compliant” (see title of invention; see also paragraph 0014, which air compliance is as a result of the air supplied to the chamber “C” as described in at least paragraphs 0075-0080).  As defined by the Merriam Webster’s Collegiate Dictionary, 10th ed., page 236, the relevant definition of the term “compliance” is “the ability of an object to yield elastically when a force is applied”.  Further note that paragraph 0014 likewise describes deflection of the hem roller (within settable limits).  Ergo, when the roller (that is “biased” via an air cushion into contact with the metal being hemmed) is deflected via the elastic yielding of the roller against the air cushioning biasing pressure (such as by the roller being moved along a hemming line free surface whose altitude is increasing), such will at least inherently result in the air cushion pushing back against the roller by at least a slightly increased pressing force as the air cushion continues to push the roller against the workpiece (against a greater force due to the increased altitude of the hemming line free surface attempting to push the roller away from the workpiece).
Regarding Applicant’s assertions that the teachings set forth in paragraphs 0077 and 0050 of the Harrow reference preclude an auto-adaptive pressure increase of the roller “because the chamber portions 72, 74 on both sides of the piston are placed in fluid communication with the pressure source”, it is noted that it is unclear why such would preclude an auto-adaptive pressure increase.  The fact that Applicant can selectively move the piston 58 back and forth by appropriately providing fluid to either one of the two chamber portions 72, 74 does not change 
Applicant has asserted that the same reasoning applies regarding the dependent claims.  Likewise, attention is directed to the above response to Applicant’s reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Attention is particularly directed to, for example, DE 10011854 A1, cited on the PTO-892 mailed 7/31/2020, and which teaches a manufacturing assembly for manufacturing a sheet metal part 1 (Figures 1-4), which assembly a flattening module comprising a trolley (such as, for example, 6) and a pressing roller (either of 8 or 9) connected to the trolley; the manufacturing assembly also including a longitudinal drive (of robot arm 5) for moving the flattening module relative to the workpiece 1 along a folded seam (see particularly Figure 4 in the vicinity of the folded edge 4) of; and the flattening module further includes a pressing actuator (including at least spring 17) that is arranged to move the pressing roller in a predetermined pressing direction (vertically re Figure 1) relative to the trolley 6 and to place the pressing roller to bear against the free surface of the hemming line such that the pressing roller exerts pressure on the free surface in the pressing direction (vertically downward re Figure 1), which pressure will increase auto-adaptively as an altitude of the hemming line free surface increases (i.e., noting that increasing the altitude of the hemming line will push the roller 8 or 9 upward relative to trolley 6 and against the pressure of the spring 17, thus increasing the .  
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D. Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        

eec
March 22, 2021